             Case 1:19-cr-03333-WJ Document 23 Filed 11/26/19 Page 1 of 2



                          IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                         )
                                                   )
             Plaintiff,                            )                   No. 19-CR-3333 WJ
                                                   )
       vs.                                         )
                                                   )
 MALCOLM TORRES,                                   )
                                                   )
             Defendant.                            )

                            STIPULATED SCHEDULING ORDER

       This matter comes before the Court on the parties’ joint request to continue the trial in

this matter, designate the matter complex, and enter a stipulated scheduling order. The Court,

having reviewed the parties’ joint motion, finds that the motion is well-taken. The Court agrees

that the complexity of the medical issues in this case, the volume of discovery that already has

been produced, and the likelihood of additional discovery support a finding “that it is

unreasonable to expect adequate preparation for pretrial proceedings or for the trial itself within

the time limits established by [18 U.S.C. § 3161(c)(1)].” 18 U.S.C. § 3161(h)(7)(B)(ii).

Accordingly, the Court hereby designates this matter as complex. The Court further enters the

following scheduling order to govern the pretrial and trial deadlines in this matter:

       1. December 13, 2019: Government’s discovery deadline; both parties subject to
          continuing duty to disclose.

       2. January 10, 2020: Defendant’s reciprocal discovery deadline; Defendant’s Rule 12.1
          notice deadline; both parties subject to continuing duty to disclose.

       3. March 23, 2020: Fed. R. Crim. P. 12(b)(3) & Rule 12.2 notice deadline.

       4. April 6, 2020: Responses to Rule 12(b)(3) motions.

       5. April 13, 2020: Government’s and defense expert witness notices and reports.
          Case 1:19-cr-03333-WJ Document 23 Filed 11/26/19 Page 2 of 2




       6. April 20, 2020: Replies to Rule 12(b)(3) motions.

       7. April 27, 2020: Government and defense objections to expert witness(es)/ Daubert
          motions.

       8. May 11, 2020: Government and defense responses to objections to expert
          witness(es)/ Daubert motions.

       9. May 25, 2019: Government and defense replies to responses re expert witness
          objections / Daubert motions.

       10. June 22 , 2020: Fed. R. Crim. P. 404(b) notices; motions in limine.

       11. July 13, 2020: Responses to Rule 404(b) / motions in limine.

       12. July 27, 2020: Replies re Rule 404(b) / motion in limine.

       13. August 10, 2020: Proposed jury instructions; proposed voir dire; disclosure of
           witness and exhibit list; Jencks Act disclosures.

       14. August 24, 2020: Objections to jury instruction, voir dire, witness and exhibit list.

       15. September 28, 2020, at 9:00 a.m.: Pretrial Conference, Bonito Courtroom.

       16. October 19, 2020, at 9:00 a.m.: Jury Selection/trial, Bonito Courtroom.

The Court further orders, pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (B)(ii), that such time

between the entry of this order and the commencement of trial should be excluded for purposes

of the Speedy Trial Act.




                                             ____________________________________
                                             WILLIAM P. JOHNSON
                                             CHIEF UNITED STATES DISTRICT JUDGE




                                                2
